Motion Granted and Order filed July 19, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00050-CR
                                  ____________

                      DESHAWN JACKSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1441990

                                    ORDER

      Appellant, who has been found indigent by the trial court, filed a motion to
supplement the reporter’s record to include the transcript of the hearing on his
motion for new trial, which was held on April 13, 2016. The motion is GRANTED.
The court reporter shall prepare and file a reporter’s record of the hearing on
appellant’s motion for new trial by August 18, 2016.

                                 PER CURIAM